opinion. ARUNdell, Judge: The basic issue in this case presents a clear-cut question whether one-half of the loss upon the sale of community property acquired since 1927 in California while the estate of the husband is in the process of administration can be taken as a deduction by the surviving spouse. While the precise question presented for decision has not been directly decided by the Ninth Circuit Court of Appeals, we think that the court’s decision in Commissioner v. Larson, 131 Fed. (2d) 85, would require an answer contrary to petitioner’s contention. In that case the ;-.ourt had under consideration a Washington statute substantially similar to the California statute here involved and in its opinion reached the conclusion that, because the entire estate was subject to administration in the estate of the deceased husband, the income was “owned” by the executor or administrator and should be returned in its entirety by him. The same question was implicit in this Court’s decision in the Estate of James F. Waters, 3 T. C. 407, though the question was not there directly decided. We have always felt particularly impelled to strictly follow a Circuit Court’s decision on questions of local law peculiarly within its knowledge and experience. Helvering v. Stuart, 317 U. S. 154. As we understand Commissioner v. Larson, supra, and Rosenberg v. Commissioner, 115 Fed. (2d) 910, which latter case was also decided by the Ninth Circuit, the income from community property during the period of administration is taxable in its entirety to the executor or administrator and one-half of it may not be returned by the surviving spouse. It follows that the entire loss resulting from the sale of securities by the executor must be taken as a deduction by the latter and one-half of the loss may not be deducted by the surviving spouse in computing her tax. The same treatment must be accorded the expenses and taxes paid by the executor, which requires their deduction in full by the executor and no part of them may be déducted by the petitioner. In another issue the petitioner asks to be relieved from including in her income one-half of the fee received by her as executrix of her husband’s estate. We see no merit in her contention. The fee was paid to her for personal services rendered in her personal capacity as a fiduciary. We may assume that the amount of the fee was fixed by the probate court as proper compensation for such services performed in connection with the settlement of the Roy N. Bishop estate and that the action of the court was completely in accord with the significance and effect of the community property laws of California. Petitioner has not proved the fee to be in part excludible from her income. Therefore, the full amount of the fee must be included in her taxable income. Reviewed by the Court. Decision will be entered under Rule 50.